DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motorola Mobility et al. External Parameters Provisioning to the 5GS (hereinafter, Motorola).
Regarding claims 1 and 7, Motorola discloses a method and an apparatus comprising an inherent receiver and processor further comprising: receiving session management function derived core network assisted radio access network parameters 
Regarding claims 2 and 8, Motorola discloses the method/apparatus of claims 1 and 7, wherein the session management function derived core network assisted radio access network parameters are received during a protocol data unit session establishment procedure (the SMF sends the SMF derived CN assisted RAN parameters tuning, e.g., the SMF-Associated parameters, to the AMF during the PDU Session establishment) (page 2, paragraph 5.4.6.2).
Regarding claims 3 and 9, Motorola discloses the method/apparatus of claims 1 and 7, wherein the expected session activity behavior parameter set is associated with a protocol data unit session identifier (the PDU session has in inherent identifier in order for the system to identify the session) (page 2, paragraph 5.4.6.2).
Regarding claims 4 and 10, Motorola discloses the method/apparatus of claims 1 and 7, further comprising determining a user equipment level of expected user 
Regarding claims 5 and 11, Motorola discloses the method/apparatus of claims 4 and 10, further comprising transmitting to a radio access network: the user equipment level of expected user equipment behavior parameters set; one or more expected session activity behavior parameter sets; or a combination thereof (the AMF decides when to send to the RAN the Expected UE activity behavior) (page 2, paragraph 5.4.6.2) (the expected UE behavior parameters set includes Expected HO behavior, Expected UE mobility and Expected UE moving trajectory) (page 2, paragraph 5.4.6.2).
Regarding claims 6 and 12, Motorola discloses the method/apparatus of claims 1 and 7, wherein the expected session activity behavior parameter set is a protocol data unit session level expected user equipment activity behavior parameter set (the SMF sends the SMF derived CN assisted RAN parameters tuning, e.g., the SMF-Associated parameters, to the AMF during the PDU Session establishment) (page 2, paragraph 5.4.6.2).
Regarding claims 13 and 18, Motorola discloses a method and an apparatus comprising an inherent receiver and processor further comprising receiving from an 
Regarding claims 14 and 19, Motorola discloses the method/apparatus of claims 13 and 18, further comprising updating radio connection parameters of a radio access network based on the expected user equipment activity behavior parameter set, the one or more expected session activity behavior parameters sets, or the combination thereof (Core Network assisted RAN parameters tuning may be derived by the AMF per UE in the AMF based on collection of UE behavior statistics and/or other available information about the expected UE behavior) (page 2, paragraph 5.4.6.2) (the expected UE behavior parameters set includes Expected HO behavior, Expected UE mobility and Expected UE moving trajectory) (page 2, paragraph 5.4.6.2).  .
Regarding claims 15 and 20, Motorola discloses the method/apparatus of claims 13 and 18, wherein each expected session activity behavior parameter set of the one or more expected session activity behavior parameter sets is associated with a protocol data unit session identifier (the PDU session has in inherent identifier in order for the system to identify the session) (page 2, paragraph 5.4.6.2).

Regarding claims 17 and 22, Motorola discloses the method/apparatus of claims 16 and 21, wherein a radio access network considers the one or more protocol data unit session level expected user equipment activity behavior parameter sets in response to user plane resources for a corresponding protocol data unit session being activated (the SMF sends the SMF derived CN assisted RAN parameters tuning, e.g., the SMF-Associated parameters, to the AMF during the PDU Session establishment) (page 2, paragraph 5.4.6.2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu et al. U.S. Patent Pub. No. 2020/0260384, discloses mobile initiated only mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMICA M BEAMER/Primary Examiner, Art Unit 2646